DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 13-16, filed 5/26/2021, with respect to claims 1-40 have been fully considered and are persuasive.  The rejection of claims 1-40 has been withdrawn. 
Allowable Subject Matter
Claims 1-40 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, 21, and 31 are currently believed to be in condition for allowance. Said independent claims have been subsequently amended so as to further define the required functionality associated with a first function corresponding to control over an external device. While the prior art of record, in particular Polgar, teaches it is well-known in the art to provide an apparatus including a touch screen, and processor for controlling said touch screen to illicit control over an external device, the prior art of record fails to explicitly teach or disclose said first function including controlling a broadcasting channel in the external device, and controlling the touch screen to display a second UI together 
Again, while various prior art of record teaches control devices capable of providing control over an external device, as well as said control device including a touch screen for displaying various UIs to facilitate such control, the prior art fails to teach or contemplate the control device will display the first UI for performing a first function including controlling a broadcasting channel in the external device, together with a second UI for performing a second function, differing from that of the first function, based upon a signal which is received by the control device. For these reasons, inter alia, it appears as though when the claims are considered in their entirety, independent claims 1, 11, 21, and 31 are directed towards a non-obvious improvement over the prior art of record, and are in condition for allowance. Claim 1, deemed to be the representative claim is presented below.
Claim 1:     An apparatus comprising:     a touch screen;     a communicator; and     a processor configured to:          control the touch screen to display a first user interface (UI) which provides a first function corresponding to controlling an external device, the first function including controlling a broadcasting channel in the external device, and          control the touch screen to display a second UI together with the first UI, based on a signal being received through the communicator while the first UI is displayed on the touch screen, wherein the second UI provides a second function, for the external device, different .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOSEPH N INGE/Examiner, Art Unit 2836     

/HAL KAPLAN/Primary Examiner, Art Unit 2836